PER CURIAM.
Petitioners seek a writ of common law certiorari from an order granting respondent, Peninsular Fire Insurance Company, a separate trial from that of respondent, Jeffrey Maillet.
Certiorari is a discretionary writ issued only where the trial court acts without or in excess of jurisdiction, or where an interlocutory order does not conform to the essential requirements of law and may reasonably cause material injury that cannot be corrected by the remedy of appeal. When the alleged error is procedural, as in this case, the petitioner must demonstrate that the error is fundamental error. Nonfundamental errors of procedure cannot be the subject of a proceeding for writ of certiorari even though the error might be reversible on appeal. We do not feel that the error alleged here is fundamental error or that the trial court’s order will cause petitioner material injury. Gulf Cities Gas Corporation v. Cihak, 201 So.2d 250 (2 Fla.App.1967).
The petition for writ of certiorari is denied without prejudice to petitioners’ raising the issue upon appeal from final judgment,
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.